Title: To Alexander Hamilton from James Warington, 5 July 1795
From: Warington, James
To: Hamilton, Alexander


Sir
New York 5 July 1795
I have the honor to inclose to You Copies of my letter to Mr White & his answer thereto: I have not with me, his 1st letter, but you will observe from my answer, the main tendancy of his Enquiries, & that they originated in an impression that the late Genl. Greene had become the Security of Banks at the Time the goods were purchased in Octr 1782, out of which grew the illiberal suggestion, that he had Concerns with him, indeed I am apt to believe that this error had intruded itself too generally, for my worthy friend Mr Griffin assured me immediatly after his return from Congress, that tho’ he had voted in favor of Mrs. Greenes Claim, yet he & many others, cou’d never rightly discover the exact merits of the Application, inasmuch as the Dates of the various points & Matter discussed, were so jumbled & confused, as to make it impossible to seperate them, and the too general idea was, that Banks first made his Contracts, and then his purchase of the Merchandize, as funds to enable him to execute, & at that time, gave the Genl. as his Security.
I hinted to Mr. Griffin how very prejudical this misstatement appeared to the Character, & the Interest of the family of the Genl decd and explained to him a state of facts refering him to Col. Carrington, by whom he was convinced of the justness & truth of what I had represented: were I permitted to advise Mrs. Greene, this Gentns (Col. Carringtons) written testimony should accompany her next application. He assured me of his readiness, cheerfully to give it if it might be thought usefull. I am unwilling to believe that these prejudices are so prevalent now, yet they ought certainly to be guarded against in all possible points, as out of them, I conceive grew the late opposition to Mrs Greenes Memorial. Roger Parker Saunders of So. Carolina Esqr. acted as agent to Genl. Greene, for his Estates in that State—and he mentioned to me in proof that no connexion cou’d, or ever did exist between the late General & Banks, that the Estate owed him Banks, a few hundred pounds for supplys, and that he applied in an offensive, & harsh manner for the money, threat’ning suit, if not paid, which to prevent, he was forced to make at a time very inconvenient, and reasonably concludes, that this cou’d not have happened, had connexions subsisted between the Parties—this & more were it needfull he is ready to attest.
I shall tomorrow or next morning, previous to my departure for Europe do Myself the honor of waiting upon You And am with great respect Sir
Your obliged & most Obedt. Ser

James Warington

